DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, “at least one element of the gearbox is connected to a mass” incorrectly claims the invention because the gearbox would not function if more than one element was connected to a mass.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brogaardh et al., WO 2007/082954.

Brogaardh et al. shows embodiments of a geared motor unit in figures 2-4.  The three embodiments are of drive units with the same elements but with different details or arrangement, with figure 3 described at the bottom of page 9 as “an elaborated design” of the drive unit, while figure 4 is described at the bottom of page 11 as being the drive unit with further increased compactness.
	A motor has a stator 11/158/71 and a rotor 10/140/68.
	A gearbox includes a first element 20/164/78, a second element 22/166/81, and a third element 23/163/80.
	The stator 11/158/71 is connected to the third element 23/163/80, and the rotor 10/140/68 is connected to the first element 20/164/78.
	At least one element 23/163/80 of the gearbox is connected to a mass 35/161,159/92.
(claim 1)

The motor, as shown in each of figures 2-4, is integrated in the gearbox.
(claim 2)

	The third element 23/163/80 of the gearbox is connected to the mass 35/161,159/92.
(claim 3)

The stator 11/158/71 is connected to the third element 23/163/80 with a stator housing 35/161,159/92.
(claim 4)

As shown in figure 4, the rotor 68 is connected to the first element 78 with a rotor housing, the portion of the rotor part radially outside of the stator 71.
(claim 6)

At least one element of the geared motor unit is disposed in a housing 35/161,159/92.
(claim 7)

	Figure 8a shows a geared motor unit 295 (appears to be like that of fig. 4) housed within an aluminum tube 294 (page 13, ¶ 5, line 6).  Since the entirety of the geared motor unit, including the stator 71, is housed within a thermally conductive housing 294, the geared motor unit further comprises a thermally conductive housing 294 for the stator 71.
(claim 8)

	As described on page 8, the third paragraph, lines 5-6, the geared motor unit includes a passage 31 (fig. 2) formed by the inner shaft 25 that can be used for cables.  Each of figures 2-4 shows an opening through the center of the drive unit, and figure 8a, for example, shows a cable 304 passing through the opening in drive unit 295.  At least one element 20/164/78, 22/166/81 of the geared motor unit defines a hole for routing a cable.
(claim 9)

	The geared motor unit further comprises an elliptic roller bearing 21/(shown but not numbered in fig. 3)/79 for deforming at least one element 22/166/81 of the gearbox.
(claim 10)

	
Claim(s) 1-4, 7, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al., U. S. Patent 5,237,230.

Sugiyama et al. shows a geared motor unit in figure 1.
	A motor has a stator 5 and a rotor 9.
	A gearbox includes a first element 18, a second element 21, and a third element 19.
	The stator 5 is connected to the third element 19, and the rotor 9 is connected to the first element 18.
	At least one element 19 of the gearbox is connected to a mass 1 through housing 3.
(claim 1)

	The motor is integrated in the gearbox.
(claim 2)

	The third element 19 of the gearbox is connected to the mass 1.
(claim 3)

	The stator 5 is connected to the third element 19 with a stator housing 3 (col. 3, lines 36-39).
(claim 4)

	At least one element of the geared motor unit is disposed in a housing 3.
(claim 7)

	The geared motor unit further comprises a thermally conductive housing for the stator 5 (“composed, for instance, of an aluminum material”, col. 3, lines 31-39).
(claim 8)

	The first element 18 and the second element 21 each include a respective toothing for establishing a common form-fit (meshed gears, col. 3, lines 59-60).
(claim 11)


Claim(s) 1-4, 6, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer, U. S. Patent 7,530,912.

Kramer shows a geared motor unit 20 in figure 5.
	A motor has a stator 36 and a rotor 40.
	A gearbox 48 includes a first element 50a, a second element 52a, and a third element 54a (including toothed portion 68).
	The stator 36 is connected to the third element 54a, and the rotor 40 is connected to the first element 50a.
	At least one element 54a of the gearbox is connected to a mass (connected to housing 38; “stator housing 38…mounted to a non-rotating vehicle component such as an engine housing, transmission housing, axle housing, or vehicle frame member.” col. 3, lines 1-4).
(claim 1)

	The motor 36/40 is integrated in the gearbox 48.
(claim 2)

	The third element 54a of the gearbox 48 is connected to the mass (38).
(claim 3)

	The stator 36 is connected to the third element 54a with a stator housing 38 (col. 3, line 47).
(claim 4)

	The rotor 40 is connected to the first element 50a with a rotor housing 42 (col. 3, lines 56-57).
(claim 6)

	At least one element of the geared motor unit is disposed in a housing 38.
(claim 7)

	The first element 50a and the second element 52a each include a respective toothing for establishing a common form-fit (“meshing engagement”, col. 3, lines 41-42).
(claim 11)


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 5,497,041 (Kondoh et al.) March 1996 - "The heat generated in the stator 140 is emitted from the casing 173 and the cover 170, which are made of a material of high thermal conductivity, such as aluminum."  A permanent magnet is deformed to simulate rotation of an elliptical rotor.

WO 2004/040737 (Hadiabu) May 2004 - integrated motor and gearbox including an elliptic roller bearing.

U. S. Patent 10,236,747 (Terashima et al.) March 2019 - strain wave gearing with built-in motor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659